Citation Nr: 1100437	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969.  He had additional service with the Army National Guard 
that included a period of active duty for training from January 
to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO awarded the Veteran 
service connection for PTSD and assigned a 10 percent disability 
rating, effective August 9, 2006.  

In a June 2007 decision, a decision review officer increased the 
Veteran's PTSD disability rating to 30 percent, effective August 
9, 2006.  Because less than the maximum available benefit for a 
schedular rating was awarded, the claim is properly before the 
Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); 
AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as 
depressed mood, anxiety, recurrent flashbacks, intrusive 
thoughts, nightmares, night sweats, and difficulty sleeping.

2.  The veteran's PTSD is not manifested by such symptoms as 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his service-connected PTSD has been more 
disabling than initially rated.  He contends that a rating in 
excess of 30 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of 
the Veteran's PTSD, the question for consideration is the 
propriety of the initial evaluation assigned, consideration of 
the medical evidence since the effective date of the award of 
service connection and consideration of the appropriateness of a 
staged rating are required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Further, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2010).  Under that DC, a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a) (2010).  Furthermore, when evaluating the level 
of disability arising from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability 
from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2 (2010).

The Veteran was first seen at a VA Vet Center to determine if he 
had symptoms of PTSD in October 2005.  During his intake 
evaluation, he reported his symptoms to be sleep disturbance, 
nightmares, hyperactivity, and night sweats.  He stated that 
immediately upon returning from active duty, he began to have 
trouble sleeping and started experiencing nightmares every night.  
The Veteran denied delusions, disorganized thinking, 
hallucinations, loss of appetite, and suicidal or homicidal 
ideations.  It was noted that the Veteran had been a longtime 
employee of a car dealership, where he was then the lease-renewal 
manager.  The Veteran noted that he and his first wife had 
divorced in 1997 after 27 years of marriage, and that he married 
his current wife in 1998.  His current wife became ill in 2002, 
and her condition had steadily declined since that time.  The 
Veteran stated that when his wife's health began to decline, he 
began experiencing intrusive memories of active duty.  The intake 
examiner noted that Veteran to be alert, oriented, and 
personable.  His memory was grossly intact.  A diagnosis of PTSD 
was recorded and the Veteran was assigned a Global Assessment of 
Functioning (GAF) score of 56.  His recorded stressors were his 
wife's debilitating medical condition and war-zone sequelae.  

The Veteran met with a Vet Center counselor one to three times a 
month, either alone or with his wife, from October 2005 through 
March 2007, and again in 2008.  It was noted that his wife's poor 
health condition was taking a toll on their marriage.  The Vet 
Center counselor stated, however, that the Veteran and his wife 
shared an "obvious deep love [and] respect for one another."  
The Vet Center counselor also noted that the Veteran was under 
considerable stress from his job, often working 60 hours a week.  
The Veteran admitted to being a "workaholic."  His wife 
reported the Veteran's sleep to be very restless, stating that he 
would at times flail around and would often wake soaked in sweat.  
As to his experiences in service, the Veteran reported losing a 
close friend with whom he had flown many missions.  His friend's 
death was the first personal loss that the Veteran had 
experienced.  The counselor noted that the Veteran exhibited 
sadness when discussing his friend.  He also noted that the 
Veteran tended to minimize and under-report the severity of his 
symptoms.  

The Veteran was afforded a VA examination in January 2007.  The 
examiner noted that the Veteran's stressors had not been 
verified, but stated that his duties as a military policeman and 
convoy escort showed that he may have been exposed to stressful 
incidents.  The Veteran related that in service he was involved 
in killing a lot of people and animals.  He stated that he had 
witnessed the helicopter that his friend was flying in crash into 
the side of a mountain just outside the parameters of their base 
camp.  The Veteran reported frequent intrusive thoughts of his 
experiences in Vietnam.  He stated that he had nightmares and 
would wake up in a sweat one to three times a week, but denied 
being particularly distressed by the nightmares.  He noted that 
he worked near an airport and would occasionally see a helicopter 
fly overhead.  This caused the Veteran to feel tense and sweaty, 
and required him to get up from his desk and walk outside.  He 
stated that when intrusive thoughts would enter his mind at work, 
he would walk around and talk to people to distract himself.  He 
reported drinking alcohol on a daily basis, but stated that his 
alcohol consumption was significantly decreased from what it had 
been for four to six years after service.  He described his anger 
as "pretty mild overall."  Avoidance of crowds was noted, as 
was some significant hypervigilance.  Suicidal and homicidal 
ideation was specifically denied.  

As to his occupational functioning, the Veteran reported that he 
had always worked steadily.  He reported that he had been 
employed at the same car dealership for the past 10 years, where 
he had started in sales but was now in charge of "deals" 
(trade-ins and rebates, for example) for car purchases.  He 
stated that when not actively involved in the sale of a car, he 
would spend time doing clerical work or talking to co-workers.  
He had no retirement plans, stating that he had to keep busy.  
The Veteran stated that he socialized with co-workers and would 
often play golf with them.

The Veteran reported a good relationship with his wife; he 
stated, however, that their activities together were limited on 
account of her medical problems.  They would go out to dinner 
every Wednesday.  It was noted that he had two grown daughters 
from his first marriage; he reported a good relationship with one 
daughter, but no relationship with his other daughter due to the 
divorce.  He stated that he was also in frequent contact with his 
own siblings and parents.  He experienced love for his family and 
denied any significant detachment or isolation from others.  He 
preferred being around others to being alone.  

The examiner found the Veteran to be appropriately dressed.  Eye 
contact was good and his demeanor was cooperative.  The examiner 
noted that the Veteran tended to downplay his symptoms and level 
of impairment.  Mild anxiety and tenseness were noted.  His 
speech was normal and thought processes were logical and 
appropriate.  Hallucinations were denied.  As to cognitive 
functioning, the Veteran was fully oriented to date, month, year, 
and day, could spell backwards without error, and could count 
down from 100 by sevens.  His abstract reasoning and remote 
memory were intact.  The examiner diagnosed the Veteran as having 
PTSD and provided a GAF score of 60.  He stated that the 
Veteran's current stressors were generally mild to moderate.

In a March 2007 statement in support claim, the Veteran expressed 
his belief that he was "penalized by the [VA] examiner for 
having been employed."  He stated that he worked long hours to 
avoid the many bad memories that would creep into his head when 
he was not working or otherwise occupied.  He stated that work 
and alcohol kept his thoughts at bay.  He reported frequent 
nightmares and night sweats.  He stated that he preferred to stay 
at home, and did not socialize unless it was work or family 
related.  In his VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the Veteran indicated his belief that although his PTSD 
had not prevented him from working, it had limited his promotion 
potential and, in turn, income.  He stated that his temper would 
flare up in reaction to stressful situations.  He reiterated that 
he avoided crowds and chaos, as well as television that might 
trigger memories about the war.  Thoughts of suicide were denied.  
In a later statement in support of claim, the Veteran indicated 
that his relationships were superficial, stating that he was 
unable to get close to others.  

The Veteran's wife submitted an April 2007 statement, wherein she 
related that the Veteran had disturbed sleep on a nightly basis.  
She stated that he would shake and shiver, and sometimes scream 
out loud and break into a sweat.  In another statement, she 
asserted that her husband had struggled for years with sleep 
disturbances and nightmares.  She stated that when he would hear 
a plane, or imagine a helicopter, his mood would change and he 
would become quiet and somber.  

A VA progress note dated in April 2008 showed that the Veteran 
had been struggling with depression and was concerned about his 
job and health care benefits, noting that business had been poor 
on account of the economy.  In July 2008, the Veteran reported 
that his wife was very ill, and that he was isolated except for 
his job.  He expressed fear of losing his job on account of poor 
business, stating that he needed his job so as to provide health 
insurance for his wife.  

In March 2009, the Veteran underwent another VA examination to 
assess the severity of his PTSD at that time.  When asked to 
describe any emotional or psychiatric complaints, the Veteran 
reported feeling a little tense and stated that he got depressed.  
He noted that his mother had passed away the year before.  Caring 
for his wife was stressful.  The Veteran reported flashbacks and 
sleep disturbances.  Nightmares about the death of his friend in 
service were reported.  He stated that disturbing dreams or 
nightmares about his military service occurred one to two times 
per month.  He reported recurrent and intrusive recollections of 
the events he experienced in service, stating that he felt as 
though the traumatic events of his past were recurring 
approximately twice a week.  He experienced emotional distress 
when reminded about his experiences in service, or when exposed 
to internal or external cues that resembled an aspect of military 
trauma.  His distress was manifested by heart pounding, trouble 
breathing, and sweating.  He reported a loss of interest in 
activities he used to enjoy.  He reported periods of irritability 
and outbursts of anger on a daily basis.  He denied a history of 
violence or attempted suicide.  The Veteran reported his 
concentration to be "okay" when he was not distracted.  The 
examiner noted that the apparent trigger for the increase in 
signs and symptoms of the Veteran's PTSD was the worsening of his 
wife's health, which placed more physical and emotional demands 
on the Veteran.  

The Veteran reported getting along "okay" with his family, save 
for his one daughter with whom he was estranged.  He continued to 
be employed full time and his job performance and attendance were 
thought to be good.  In his leisure time, he reportedly played 
golf.  The VA examiner found that the degree and quality of the 
Veteran's social relationships was good.  

The examiner noted that the Veteran was a pleasant male, casually 
attired, and adequately groomed.  He exhibited good eye contact 
and his manner was polite.  Speech and motor skills were within 
normal limits.  He was fully oriented to time, place, person, and 
situation.  His memory appeared grossly intact, although it was 
not formally assessed.  His mood was appropriate for the content 
of the interview.  Affect appeared narrow in range, situationally 
appropriate, and congruent with stated mood, which was "a little 
tense."  There were no abnormalities of thought content, 
process, or perception.  Insight and judgment were intact and 
considered adequate for making appropriate decision.  Suicidal 
and homicidal ideation was denied.  

The VA examiner rendered a diagnosis of moderate to severe 
chronic PTSD and major depressive disorder more likely than not 
related to PTSD.  Psychosocial stressors were considered to be 
moderate to severe and included military related trauma and 
caring for his disabled wife.  The examiner assigned a GAF score 
of 50.  The VA examiner opined that the Veteran's PTSD had 
increased in severity since the January 2007 VA examination.  She 
noted that he was not sleeping and would often wake in a panic.  
She stated that it was likely that the progressive need for care 
of the Veteran's wife exacerbated his PTSD.

Based on the January 2007 and March 2009 VA examination reports, 
the Vet Center progress notes dated from October 2005 to October 
2008, and the lay evidence of record, the Board finds that the 
assigned 30 percent rating is appropriate and a higher rating is 
not warranted in this case.  The identified symptoms, including 
some anxiety, depression, anger and irritability, hypervigilance, 
nightmares, flashbacks, night sweats, and sleep impairment, are 
the type of symptoms contemplated by a 30 percent rating.  See 38 
C.F.R. § 4.130, DC 9411.  

It has been noted that the Veteran has a good relationship with 
his wife, siblings, parents, and one daughter.  The evidence 
relevant to the Veteran's work relationships indicates that he 
has good relationships with his co-workers, socializing with them 
outside of work.  Although the Veteran reported feeling as though 
his relationships were superficial, he stated that he felt love 
for his family and the Vet Center counselor noted an obvious love 
for his wife.  Further, the evidence reflects that the Veteran 
was married to his first wife for 27 years.  The Board finds the 
preponderance of the evidence reflects the Veteran's ability to 
establish and maintain personal relationships.  

Overall, the Board finds that the Veteran's symptoms and level of 
impairment equate to the level set forth for a 30 percent rating.  
In that regard, the Board notes the Veteran is able to care for 
his ailing wife and maintain a full-time job.  His work is only 
occasionally or intermittently affected by his PTSD when he has 
to walk around on account of intrusive thoughts.  The Veteran 
himself reported his job performance and attendance to be good.  
Further, although the Veteran stated his belief that his PTSD 
kept him from being promoted, the evidence demonstrates that the 
Veteran has excelled in his job performance in that he has been 
promoted several times and is now a manager at the car dealership 
where he has been employed for at least 10 years.  

The evidence demonstrates that the Veteran's PTSD is primarily 
manifested by sleep disturbance, nightmares, flashbacks, and 
intrusive thoughts.  Although the Vet Center counselor and 
January 2007 VA examiner noted that the Veteran tended to 
downplay the severity of his symptoms, the type of symptoms 
suggestive of higher ratings were expressly found to be absent or 
not noted on examination, such as panic attacks more than once a 
week, impaired judgment, impaired abstract thinking, memory 
impairment, difficulty in understanding complex commands, 
circumstantial speech, suicidal ideation, obsessional rituals, 
disorientation, hygiene neglect, delusions, and hallucinations.  
The lack of this type of symptomatology is supported by the VA 
and private examiners' descriptions of the Veteran's PTSD 
symptoms and the assigned GAF scores, as well as the Veteran's 
own statements regarding his PTSD symptoms.

The Board has considered the Veteran's statements, as well as 
those of his wife regarding her observations of the Veteran's 
symptoms.  The identified symptoms consist of those identified in 
the medical evidence of record.  Given the Board's discussion of 
the medical evidence of record, the Board does not find the lay 
statements to be supportive of an assignment of a higher rating 
for the Veteran's service-connected PTSD.

With regard the GAF scores, the Veteran's GAF scores during the 
relevant time period have ranged between 50 and 60.  In assessing 
the evidence of record, it is important to note that the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: 
"Moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers)."  GAF scores ranging between 41 and 
50 are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Board notes that GAF scores ranging from 50 to 60 could 
potentially be reflective of the symptomatology necessary to 
support assignment of a higher rating.  However, as discussed 
above, symptoms illustrative of a higher (50 percent) rating have 
generally not been demonstrated in this case.  The Veteran's 
symptoms are more akin to the criteria for the 30 percent rating.  
Accordingly, the Board finds in the instant case that the 
Veteran's milder underlying symptomatology as described by the 
medical and lay evidence of record is more compatible with the 
assignment of 30 percent, but no higher.

Further, although the Veteran's PTSD may have increased in 
severity since the January 2007 VA examination, as stated by the 
October 2009 VA examiner, the medical and lay evidence of record 
fails to demonstrate that the Veteran's disability picture more 
nearly approximates the criteria for a 50 percent rating.  In 
that regard, the Board reiterates that the Veteran does not 
manifest the symptoms suggestive of higher ratings.  Thus, 
although the PTSD symptoms that the Veteran does experience may 
have worsened, his overall disability picture has not been shown 
to more nearly approximate occupational and social impairment 
with reduced reliability and productivity, thus warranting a 50 
percent rating, at any point during the appeal period.  See 38 
C.F.R. §§, 4.7, 4.130, DC 9411.  

In finding that an evaluation greater than 30 percent is not 
warranted, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 30 percent at any point during the appeal 
period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see 
Fenderson, supra.

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
disability level and symptomatology is adequately described by 
the rating criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is so "exceptional or 
unusual," such that the "the available schedular evaluations 
for [PTSD] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in 
September 2006.  In August 2006, the RO sent to him a letter 
advising the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The letter also 
included the notice elements required by Dingess, supra, for how 
VA determines disability ratings and effective dates.  

In August 2008, the RO sent to the Veteran a letter that included 
the specific rating criteria for mental disorders under DC 9411.  
Thereafter, the Veteran and his wife both submitted lay 
statements in support of his claim and, in April 2009, the RO 
issued a supplemental statement of the case.  The Veteran has not 
disputed the contents of the VCAA notice in this case.  Given the 
facts of this case, the Board finds that the Veteran had a 
meaningful opportunity to participate in the development of his 
claim.  Thus, the Board is satisfied that the duty-to-notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.

Regarding the duty to assist, the Veteran was afforded VA 
examinations in January 2007 and March 2009.  The VA examiners 
indicated that the claims folder had been reviewed.  They both 
took into account the Veteran's subjective complaints as well as 
his reported military history.  The March 2009 VA examiner 
specifically considered the previous examination report of 
record.  The Board finds that the VA examination reports contain 
sufficient evidence by which to evaluate the Veteran's PTSD in 
the context of the rating criteria and throughout the appeal 
period.  Thus, the Board has properly assisted the Veteran by 
affording him an adequate VA examination.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes the Vet Center records and VA examination 
reports, as well as lay statements submitted by the Veteran and 
his wife.  The Veteran elected to not have a hearing in his case.  
Thus, the Board is satisfied that the duty-to-assist requirements 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were 
satisfied.


ORDER

Entitlement to an evaluation for service-connected PTSD in excess 
of 30 percent is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


